Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,721,046 to Applicant (hereinafter Applicant) in view of US publication US 2019/0334664 to Guan et al. (hereinafter Guan)

 	For claims 1 and 2, Applicant discloses a non-transitory medium readable by a processor and storing instructions that cause the processor to perform operations for transmitting Hybrid Automatic Repeat Request (HARQ) acknowledgement information based on code block groups (CBGs) each comprising at least one code block (CB), the operations comprising:
 	receiving, during a first HARQ process, a first Transport Block (TB) comprising a plurality of CBGs (Applicant; claim 1);
 	decoding the first TB (Applicant; claim 1);
 	determining, in the first TB, at least one first CBG that is correctly decoded and at least one second CBG that is not correctly decoded (Applicant; claim 1);
 	transmitting a first HARQ-Acknowledgement (ACK) response including ACK for each of the at least one first CBG that was correctly decoded in the first TB, and Negative- ACK(NACK) for the at least one second CBG that was not correctly decoded in the first TB (Applicant; claim 1);
 	receiving, during the first HARQ process, a second TB comprising the at least one second CBG as a CBG-based retransmission of the first TB (Applicant; claim 1);
 	decoding the second TB (Applicant; claim 1); and
 	transmitting, in response to receiving the second TB, a second HARQ-ACK response including (1) ACK/NACK for each of the at least one second CBG in accordance with a result of decoding the second TB and (ii) ACK for each of the at least one first CBG that was correctly decoded in the first TB (Applicant; claim 1),
 	Applicant discloses of transmitting ACK/NACK, but fails to disclose “wherein, based on that once the at least one first CBG was correctly decoded in the first TB, ACK is reported for the at least one first CBG until an end of the first HARQ process, irrespective of re-scheduling of each of the at least one first CBG.” However, Guan discloses 
 	wherein, based on that once the at least one first CBG was correctly decoded in the first TB, ACK is reported for the at least one first CBG until an end of the first HARQ process, irrespective of re-scheduling of each of the at least one first CBG (Guan; [0154]; [0206]; [0211]).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references disclose of transmitting ACK/NACK. One would be motivated to combine the teachings in order to use the limited resources in an effective since UE does not need to send feedback information for all the CBs and thus use the limited resources in an effective way.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-3 and 21-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S.  Pre-Grant Publication US 2019/0334664 to Guan et al. (hereinafter Guan)

 	As to claims 1 and 2, Guan discloses a non-transitory medium readable by a processor and storing instructions that cause the processor to perform operations for transmitting Hybrid Automatic Repeat Request (HARQ) acknowledgement information based on code block groups (CBGs) each comprising at least one code block (CB), the operations comprising:
 	receiving, during a first HARQ process, a first Transport Block (TB) comprising a plurality of CBGs (Guan; Fig.3:S302; [0139] discloses first TB comprising plurality of CBGs);
 	decoding the first TB (Guan; [0125]; [0142] discloses of decoding TB);
 	determining, in the first TB, at least one first CBG that is correctly decoded and at least one second CBG that is not correctly decoded (Guan; [0142] discloses of determining ACK and NACK for the CBGs);
 	transmitting a first HARQ-Acknowledgement (ACK) response including ACK for each of the at least one first CBG that was correctly decoded in the first TB, and Negative- ACK(NACK) for the at least one second CBG that was not correctly decoded in the first TB (Guan; Fig.3: send the first feedback information [0143] discloses of sending feedback information. [0142] discloses feedback information can includes ACK for one CBG and NACK for another CBG);
 	receiving, during the first HARQ process, a second TB comprising the at least one second CBG as a CBG-based retransmission of the first TB (Guan; Fig.3:S305; [0146]; [0161; [0211]; [0216]] discloses of receiving second TB that includes the CBG that was not decoded correctly in the first TB)   
 	decoding the second TB (Guan; [0206]; discloses of decoding TB that includes CBGs); and
 	transmitting, in response to receiving the second TB, a second HARQ-ACK response including (1) ACK/NACK for each of the at least one second CBG in accordance with a result of decoding the second TB and (ii) ACK for each of the at least one first CBG that was correctly decoded in the first TB (Guan; Fig.3:S309; [0211]; [0203]);
 	wherein, based on that once the at least one first CBG was correctly decoded in the first TB, ACK is reported for the at least one first CBG until an end of the first HARQ process, irrespective of re-scheduling of each of the at least one first CBG (Guan; [0154]; [0206]; [0211]).

 	As to claim 3, the rejection of claim 2 as listed above is incorporated herein. In addition, Guan discloses wherein the device is an application specific integrated circuit (ASIC) or a digital signal processing device (Guan; Fig.11 and 12 shows terminal device includes processor corresponds to signal processing device)

As to claims 21 and 29, the rejection of claim 1 as listed above is incorporated herein. In addition, Guan discloses wherein the at least one first CBG comprises one or more CBGs that are not received in the second TB as the CBG-based retransmission of the first TB (Guan; [0211] discloses CBG 3 which was received correctly in the first TB is not included in the second TB).

As to claims 22 and 30, the rejection of claim 1 as listed above is incorporated herein. In addition, Guan discloses wherein, based on that once the at least one first CBG was correctly decoded in the first TB, ACK is reported for the at least one first CBG until the end of the first HARQ process, irrespective of a result of decoding the second TB, except for a case of TB-based cyclic redundancy check (CRC) error (Guan; [0154]; [0206]; [0208]; [0211]).

As to claims 23 and 31, the rejection of claim 1 as listed above is incorporated herein. In addition, Guan discloses wherein each CB comprises a CB- based Cyclic Redundancy Check (CRC), and each TB comprises a TB-based CRC (Guan; [0154]; [0206]; [0208]; [0211]).

As to claims 24 and 32, the rejection of claim 1 as listed above is incorporated herein. In addition, Guan discloses wherein the operations further comprise:
receiving, through a Radio Resource Control (RRC) signaling, information regarding a total number M of CBGs in the first TB (Guan; [0192]; [0154]; [0206]; [0208]; [0211]),
wherein a total number of ACK/NACK bits in the first HARQ-ACK response is M, and a total number of ACK/NACK bits in the second HARQ-ACK response is M (Guan; [0215]; [0208]; [0210]).

As to claims 25 and 33, the rejection of claim 1 as listed above is incorporated herein. In addition, Guan discloses 
wherein receiving the first TB and receiving the second TB both occur during the first HARQ process (Guan; [0215]; [0175]; [0208]), and
wherein the first HARQ process relates to transmission of the first TB and the CBG- based retransmissions of the first TB (Guan; [0215]; [0175]; [0208]).

As to claims 26 and 34, the rejection of claim 1 as listed above is incorporated herein. In addition, Guan discloses wherein the operations relate to a 3rd Generation Partnership Project (3GPP)-based wireless communication (Guan; [0109]). 

As to claims 27 and 35, the rejection of claim 1 as listed above is incorporated herein. In addition, Guan discloses wherein the first HARQ-ACK response and the second HARQ-ACK response indicate correct reception of the at least one first CBG (Guan; [0142]; [0211]). 

As to claims 28 and 36, the rejection of claim 1 as listed above is incorporated herein. In addition, Guan discloses wherein transmitting, in response to receiving the second TB, the second HARQ-ACK response for each of the at least one first CBG is performed irrespective of whether any of the at least one first CBG was included in the second TB (Guan; [0142]; [0206]; [0211]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478